Exhibit 10.1

24 APRIL 2009

NOTE PURCHASE AND SHARE SUBSCRIPTION AGREEMENT

between

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

and

CAREY AGRI INTERNATIONAL - POLAND SP. Z O.O.

and

LION/RALLY CAYMAN 2

and

LION/RALLY CAYMAN 5



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 24 APRIL 2009 between the following Parties:

 

(1) CAREY AGRI INTERNATIONAL - POLAND SP. Z O.O. a limited liability company
organised in Poland, with its registered seat at 66A Bokserska Street, 02-690,
Warsaw, Poland (“Carey Agri”);

 

(2) CENTRAL EUROPEAN DISTRIBUTION CORPORATION, a Delaware Corporation, the
common stock of which is listed on the NASDAQ Global Select Market under the
symbol “CEDC” and the principal executive office of which is located in Warsaw,
Poland at ul. Bobrowiecka 6, 02-728 Warszawa (“CEDC”);

 

(3) LION/RALLY CAYMAN 2 a company incorporated in the Cayman Islands having its
registered office at c/o Stuarts Corporate Services Ltd, PO Box 2510, George
Town, Grand Cayman KY1-1104, Cayman Islands (“Cayman 2”); and

 

(4) LION/RALLY CAYMAN 5, a company incorporated in the Cayman Islands whose
principal place of business is at c/o Stuarts Corporate Services Ltd, PO Box
2510, George Town, Grand Cayman KY1-1104, Cayman Islands (“Cayman 5”).

RECITALS

 

(A) Cayman 2 has agreed to issue the Preference Share (as defined below) to
Cayman 5;

 

(B) Cayman 5 has agreed to sell to Carey Agri, and Carey Agri has agreed to buy,
the Preference Share;

 

(C) Carey Agri holds the Loan Notes (as defined below);

 

(D) Carey Agri has agreed to sell to Cayman 2, and Cayman 2 has agreed to buy,
the Loan Notes; and

 

(E) Cayman 2 has agreed to issue the D2 Shares (as defined below) to Carey Agri,

in each case on the terms, and subject to the conditions, of this Agreement.

IT IS AGREED as follows:

 

1 INTERPRETATION

 

1.1 In this Agreement (including the recitals), except where the context
otherwise requires, the following words and expressions have the following
meanings:

 

“Affiliate”    shall mean with respect to any Person, another Person Controlled
directly or indirectly by such first Person, Controlling directly or indirectly
such first Person or directly or indirectly under the same Control as such first
Person, and “Affiliated” shall have a meaning correlative to the foregoing;
“Approved Jurisdictions”    The federal or state courts in the State of New
York, the federal or state courts in the State of Delaware, the Cayman Islands
and Poland;

 

1



--------------------------------------------------------------------------------

“Articles”    the articles of association of Cayman 2, in the agreed form
attached at Schedule 1 to this Agreement; “Business Day”    any day other than a
Saturday or Sunday on which banks are normally open for general banking business
in London, New York, Warsaw and the Cayman Islands; “Carey Agri Account”    the
bank account of Carey Agri held at Citibank, N.A., London Branch and established
for the purposes of this Agreement, with such details as Carey Agri shall
provide to the Parties; “Cash Equivalent”    means, in relation to a number of
shares of CEDC Common Stock, a cash amount in US Dollars equal to (i) that
number of shares multiplied by (ii) the Ten Day VWAP on the dealing day
immediately preceding the date on which such shares are issued pursuant to this
Agreement; “Cayman 2 Account”    the bank account of Cayman 2 held at Citibank
N.A., London Branch and established for the purposes of this Agreement, with
such details as Cayman 2 shall provide to the Parties; “CEDC Common Stock”   
$0.01 common stock of CEDC, listed for trading on the NASDAQ Global Select
Market under the symbol “CEDC”; “Consideration Securities”    means the shares
of CEDC Common Stock to be issued pursuant to this Agreement; “Control”   
(including, with their correlative meanings, “Controlled by”, “Controlling” and
“under common Control with”) shall mean possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise) of any other Person, provided that, in any event, any
Person who owns, directly or indirectly, a majority of the securities having
ordinary voting power or otherwise having the power to elect a majority of the
directors or other governing body of a corporation or having a majority of the
partnership or other ownership interests of any other Person (other than as a
limited partner of such other Person) will be deemed to control such corporation
or other Person and for the avoidance of doubt, a limited partnership is
controlled by its general partner; “C Shares”    C Ordinary Shares in the
capital of Cayman 2 of $1 each, having the rights set out in the Articles;

 

2



--------------------------------------------------------------------------------

“D2 Shares”    100,000,000 D2 Ordinary Shares of $1 each in the capital of
Cayman 2, having the rights set out in the Articles; “D2 Shares Subscription
Amount”    a cash amount of $110 million; “Encumbrance”    any mortgage, charge
(fixed or floating), pledge, lien, hypothecation, option, right of set off,
security trust, assignment by way of security, reservation of title, option,
restriction, right of first refusal, right of pre-emption, third party right or
interest, or any other encumbrance or security interest whatsoever created or
arising or any other agreement or arrangement (including any sale and leaseback
transaction) entered into for the purposes of conferring security or having
similar effect and any agreement to enter into, create or establish any of the
foregoing; “Equity Documents”    has the meaning given in the Letter of
Undertaking; “Final Discharge Date”    has the meaning given in the Option
Agreement; “First Consideration Instalment”    an amount in cash of $13.5
million; “First Completion Date”    the date falling three Business Days
following the date of this Agreement or such other date as the Parties may
otherwise agree; “Instalments”    the First Consideration Instalment, the Second
Consideration Instalment and the Third Consideration Instalment; “Leading Demand
Registration”    has the meaning given in the Registration Rights Agreement;
“Letter of Undertaking”    the letter of undertaking dated the same date as this
Agreement, between CEDC, Carey Agri, Lion/Rally Cayman 4, Lion/Rally Cayman 5
and Lion Capital LLP; “Loan Notes”    the $103,500,000 unsecured exchangeable
Loan Notes issued on 8 July 2008 by Lux 3 to Carey Agri pursuant to a loan note
instrument dated 8 July 2008 made by and between Lux 3, Lux 1 and Cayman 2
including all PIK Notes issued thereunder; “Loan Notes Consideration Amount”   
an amount in cash equal to $110 million; “Lux 1”    Lion/Rally Lux 1, company
number B139.056, a société anonynme incorporated in Luxembourg with registered
offices at 13-15 Avenue de la Liberté, L-M31 Luxembourg;

 

3



--------------------------------------------------------------------------------

“Lux 3”    Lion/Rally Lux 3, company number B139.054, a société à responsibilité
limitée incorporated in Luxembourg with registered offices at 13-15 Avenue de la
Liberté, L-M31 Luxembourg; “New Investment”    shall have the meaning set forth
in the Option Agreement; “Option Agreement”    the option agreement relating to
shares in Lion/Rally Cayman 6, to be entered into by Lion/Rally Cayman 4, Cayman
5, Lion/Rally Cayman 7 L.P. and CEDC; “Preference Share”    one Class D2
Preference Share with a nominal value of $1 in the capital of Cayman 2, having
the rights set out in the Articles; “Preference Share Subscription Amount”   
$1, in cash; “Registration Rights Agreement”    has the meaning given in the
Option Agreement; “Second Consideration Instalment”    an amount in cash equal
to $17.15 million; “Second Completion Date”    the date on which any portion of
the Share Equivalent of the Second Consideration Instalment is first issued
pursuant to Clause 5.2; “Share Equivalent”    means, in relation to an amount of
cash in US dollars, a number of shares of CEDC Common Stock equal to (i) that
cash amount divided by (ii) the Ten Day VWAP on the dealing day immediately
preceding the date on which such shares are issued pursuant to this Agreement,
rounded up to the nearest whole share; “Ten Day VWAP”    on the relevant dealing
day, the volume weighted average VWAP over a period of ten dealing days prior to
and including the relevant dealing day; “Third Completion Date”    as the case
may be either (i) 14 August 2009, in the event the Third Consideration
Instalment is paid in cash pursuant to Clause 5.3, or (ii) the date on which any
portion of the Share Equivalent of the Third Consideration Instalment is first
issued pursuant to Clause 5.4; “Third Consideration Instalment”    an amount in
cash equal to $4.25 million, provided that if Clause 5.3 applies, the Third
Consideration Instalment shall be $5 million;

 

4



--------------------------------------------------------------------------------

“VWAP”    with respect to a particular date, the volume weighted average trading
price of a share of CEDC Common Stock on and as reported by the principal
securities exchange on which the CEDC Common Stock is then listed or admitted to
trading for any relevant trading date, or, if the CEDC Common Stock is not
listed or admitted to trading on any securities exchange, as determined in good
faith and in a commercially reasonable manner by resolution of the Board of
Directors of CEDC, based on the best information available to it and (if so
requested by Cayman 5) having engaged an independent appraiser in such regard;
and “Warrants”    has the meaning given in the Option Agreement.

 

1.2 In this Agreement:

 

  1.2.1 references to a “person” include an individual, body corporate (wherever
incorporated), unincorporated association, trust or partnership (whether or not
having separate legal personality), government, state or agency of a state, or
two or more of the foregoing;

 

  1.2.2 references to a “Clause” or “Schedule” are to a clause or schedule of
this Agreement, and references to this Agreement include the Schedules;

 

  1.2.3 a reference to a document is a reference to that document as amended or
modified from time to time in writing by the mutual consent of the Parties;

 

  1.2.4 references to “$” or “US$” or “USD” are references to the lawful
currency for the time being of the United States of America;

 

  1.2.5 the headings in this Agreement do not affect its construction or
interpretation;

 

  1.2.6 references to a statute or a statutory provision are to include
references to such statute or provision as amended or re-enacted whether before
or after the date of this Agreement (but not any amendment after the date of
this Agreement to the extent that its effect would be to increase the liability
of any Party under this Agreement) and include all subordinate legislation made
under the relevant statute whether before or after the date of this Agreement;

 

  1.2.7 references to a “Party” or to the “Parties” are references to a Party or
Parties to this Agreement;

 

  1.2.8 a reference to a document is a reference to that document as amended or
modified from time to time in writing by the mutual consent of the parties
thereto; and

 

  1.2.9 the singular includes the plural and vice versa and any gender includes
any other gender.

 

2 ADOPTION OF THE ARTICLES

Immediately following the execution of this Agreement, the Parties shall procure
that a meeting of the shareholders of Cayman 2 shall take place at which a
resolution to: (i) adopt

 

5



--------------------------------------------------------------------------------

the Articles; and (ii) redesignate the existing 100 Preference Shares in the
capital of Cayman 2 as BD Preference Shares having the rights ascribed thereto
in the Articles, shall be proposed and passed, following which Cayman 2 shall
cause all necessary and appropriate filings to be made in connection therewith.

 

3 ISSUE OF PREFERENCE SHARE

 

3.1 Conditionally upon the passing of the resolution for the adoption of the
Articles as referred to in Clause 2, Cayman 5 hereby subscribes for the
Preference Share.

 

3.2 Immediately following the closing of the meeting of the shareholders of
Cayman 2 at which a resolution to adopt the Articles was proposed and passed as
referred to in Clause 2, Cayman 2 shall issue to Cayman 5 the Preference Share,
in consideration for which Cayman 5 shall pay to Cayman 2 the Preference Share
Subscription Amount.

 

3.3 Upon receipt of the Preference Share Subscription Amount, Cayman 2 will
immediately register Cayman 5 as the fully paid holder of the Preference Share
and issue to Cayman 5 a share certificate for the Preference Share.

 

4 SALE AND PURCHASE OF PREFERENCE SHARE

 

4.1 Conditionally upon the completion of its subscription of the Preference
Share pursuant to Clause 3, Cayman 5 hereby agrees to sell and Carey Agri hereby
agrees to buy, with full title guarantee and free from any Encumbrance, the
Preference Share with all rights attaching thereto and accruing as of or after
the time of its issue.

 

4.2 In consideration for the transfer of the Preference Share pursuant to Clause
4.1 above:

 

  4.2.1 Carey Agri shall pay the First Consideration Instalment;

 

  4.2.2 CEDC shall issue the Share Equivalent of the Second Consideration
Instalment; and

 

  4.2.3 Carey Agri shall, subject to Clause 5.4, pay the Third Consideration
Instalment, each in accordance with Clause 5.

 

5 COMPLETION OF SALE AND PURCHASE OF THE PREFERENCE SHARE

 

5.1 On the First Completion Date, the following events shall take place in the
following order:

 

  5.1.1 Carey Agri shall pay the First Consideration Instalment, in cash in
immediately available funds, into such bank account of Cayman 5 as Cayman 5
shall have previously notified in writing to Carey Agri;

 

  5.1.2 upon receipt of the First Consideration Instalment Cayman 5:

 

  (a) shall deliver to Carey Agri a duly executed transfer form in favour of
Carey Agri or, if Carey Agri so directs, CEDC, together with the existing share
certificate, in each case in respect of the Preference Share; and

 

  (b) shall procure that Cayman 2 shall immediately register CEDC or Carey Agri
(as the case may be) as the fully paid holder of the Preference Share and issue
to CEDC or Carey Agri (as the case may be) a new share certificate in respect of
the Preference Share; and

 

6



--------------------------------------------------------------------------------

5.2 CEDC shall, in accordance with and subject to the timing and other
provisions set out in Clause 6.1, issue the Share Equivalent of the Second
Consideration Instalment to Cayman 5.

 

5.3 Subject to Clause 5.4, on 14 August 2009, Carey Agri shall pay the Third
Consideration Instalment, in cash in immediately available funds, into such bank
account of Cayman 5 as Cayman 5 shall have previously notified in writing to
Carey Agri.

 

5.4 If Carey Agri is or shall be unable to satisfy in full the Third
Consideration Instalment in cash on 14 August 2009 due to limitations imposed by
Section 4.4(a) of the indenture dated 25 July 2005 to which Carey Agri and CEDC
are parties (without regard to amounts that may be available under the
definition of Permitted Investments therein), CEDC shall, in satisfaction of
Carey Agri’s obligation to pay the Third Consideration Instalment, in accordance
with and subject to the timing and other provisions set out in Clause 6.2, issue
the Share Equivalent of the Third Consideration Instalment to Cayman 5.

 

5.5 If the obligations of the Parties under Clause 5.1 are not complied with in
all respects on the First Completion Date, CEDC or Carey Agri (as the case may
be) (in the case of a default by Cayman 5, Cayman 4 or Cayman 2) or Cayman 5 (in
case of a default by CEDC or Carey Agri) may, without prejudice to any other
rights or remedies which it may have:

 

  5.5.1 defer those outstanding obligations due to be performed at the First
Completion Date pursuant to Clause 5.1 to a date not more than 20 Business Days
after such date (in which case the provisions of this Clause 5.5 will apply to
completion as so deferred); and for the avoidance of doubt, such deferral shall
not have any effect on the obligations (or the timing of performance of the
obligations) due to be performed in respect of the Second Consideration
Instalment and the Third Consideration Instalment; or

 

  5.5.2 proceed to completion so far as is practicable; or

 

  5.5.3 waive all or any of the requirements of the other Party at its
discretion by means of a notice to that effect in writing served on the other;
or

 

  5.5.4 terminate this Agreement.

 

6 REGISTRATION RIGHTS

 

6.1 In accordance with the terms and conditions of, and as contemplated by
Section 2.2(a) of, the Registration Rights Agreement, CEDC shall file and
endeavour to cause a registration statement in connection with a Leading Demand
Registration relating to the Share Equivalent of the Second Consideration
Instalment to become effective under the Securities Act as promptly as
practicable following the date of this Agreement, and shall issue such Share
Equivalent on the first Business Day after such registration statement has
become effective. However, if such Share Equivalent has not been issued by
14 August 2009, Cayman 5 will be entitled to require CEDC to promptly issue such
Share Equivalent and register such Share Equivalent under the Securities Act in
accordance with the terms and conditions of the Registration Rights Agreement
notwithstanding the preceding sentence.

 

6.2

In accordance with the terms and conditions of, and as contemplated by
Section 2.2(b) of, the Registration Rights Agreement, CEDC shall file and
endeavour to cause a registration

 

7



--------------------------------------------------------------------------------

 

statement in connection with a Leading Demand Registration relating to the Share
Equivalent of the Third Consideration Instalment to become effective under the
Securities Act within 10 Business Days following 14 August 2009, and shall issue
such Share Equivalent on the first Business Day after such registration
statement has become effective. However, if such Share Equivalent has not been
issued by 28 August 2009, Cayman 5 will be entitled to require CEDC to promptly
issue such Share Equivalent and register such Share Equivalent under the
Securities Act in accordance with the terms and conditions of the Registration
Rights Agreement notwithstanding the preceding sentence.

 

7 LIMITATION ON OWNERSHIP

 

7.1 Notwithstanding anything herein to the contrary, in order to ensure
compliance with NASDAQ Marketplace Rule 4350(i)(1)(c)(i), if, immediately
following the issuance of any Consideration Securities in relation to any
Instalment, Cayman 5 and its Affiliates would collectively own 5% or more of the
number of shares of CEDC Common Stock outstanding or 5% or more of the voting
power of CEDC outstanding (the “Substantial Shareholder Threshold”), then the
following shall apply:

 

  7.1.1 such number of Consideration Securities as may be issued without
breaching the Substantial Shareholder Threshold shall be issued in accordance
with Clause 5;

 

  7.1.2 the amount of the relevant Instalment outstanding and not yet paid shall
accordingly be reduced by the Cash Equivalent of the Consideration Securities
permitted to be issued pursuant to Clause 7.1.1;

 

  7.1.3 after such time as Cayman 5 and its Affiliates have advised CEDC in
writing that they collectively own 3.5% or less of the number of shares of CEDC
Common Stock outstanding and 3.5% or less of the voting power of CEDC
outstanding, CEDC shall issue a number of shares of CEDC Common Stock to
Cayman 5 on the first Business Day after the effectiveness of the registration
statement filed in relation to such shares of CEDC Common Stock (in accordance
with and as contemplated by Sections 2.2(a) and/or 2.2(b), as the case may be,
and Section 2.11 (c) of the Registration Rights Agreement) equal to the lesser
of:

 

  (a) the Share Equivalent of all outstanding Instalments that have not been
paid due to the operation of this Clause 7.1; and

 

  (b) the maximum number of shares of CEDC Common Stock that may be issued
without breaching the Substantial Shareholder Threshold,

and the relevant Instalment(s) outstanding shall accordingly be reduced by the
Cash Equivalent of the Consideration Securities issued pursuant to this
Clause 7.1.3 (and if there is more than one relevant Instalment, the reduction
shall be applied first to the Second Consideration Instalment); and

 

  7.1.4 Clause 7.1.3 shall continue to be applied until the amount of all
outstanding Instalments that have not been paid due to the operation of this
Clause 7.1 has been reduced to zero.

 

7.2 Cayman 5 agrees to provide to CEDC such information regarding ownership of
CEDC Common Stock by it and its Affiliates as CEDC may reasonably request in
connection with Clause 7.1.

 

8



--------------------------------------------------------------------------------

7.3 Notwithstanding anything herein to the contrary, CEDC shall not be obliged
to issue any Consideration Shares to the extent that to do so would be a breach
of NASDAQ Marketplace Rule 4350(i)(1)(c)(ii).

 

7.4 If Clause 7.3 prohibits the settlement of the Second Consideration
Instalment or the Third Consideration Instalment in full in accordance with
Clause 5, then:

 

  7.4.1 such number of Consideration Securities as may be issued without
breaching Clause 7.3 shall be issued in accordance with Clause 5;

 

  7.4.2 the amount of the relevant Instalment outstanding and not yet paid shall
accordingly be reduced by the Cash Equivalent of the Consideration Securities
issued pursuant to Clause 7.4.1;

 

  7.4.3 any Instalment that has not been settled in full due to the operation of
Clause 7.3 will be settled by CEDC as soon as reasonably practicable thereafter
and in any event within 90 days after the Second Completion Date and/or the
Third Completion Date, as the case may be, either in cash, or through the issue
of a number of shares of CEDC Common Stock equal to the Share Equivalent of the
outstanding Second Consideration Instalment or Third Consideration Amount, as
the case may be, or any combination thereof that CEDC may elect that has an
aggregate value equal to the outstanding Second Consideration Instalment or
Third Consideration Instalment, as the case may be (in each case, subject to
registration in accordance with Sections 2.2(a) and/or 2.2(b), as the case may
be, and Section 2.11(c) of the Registration Rights Agreement).

 

8 SALE AND PURCHASE OF LOAN NOTES

 

8.1 Carey Agri hereby agrees to sell and Cayman 2 hereby agrees to buy, with
full title guarantee and free from any Encumbrance, on the First Completion
Date, the Loan Notes with all rights attaching thereto as of or after the date
of this Agreement.

 

8.2 The consideration payable by Cayman 2 for the Loan Notes shall be the Loan
Notes Consideration Amount, which shall be payable by Cayman 2 in accordance
with the provisions of Clause 9.

 

9 COMPLETION OF SALE AND PURCHASE OF LOAN NOTES AND SUBSCRIPTION FOR SHARES

 

9.1 On the First Completion Date, the following events shall take place in the
following order immediately following the completion of the steps in Clause 5.1:

 

  9.1.1 Cayman 2 shall pay the Loan Notes Consideration Amount, in cash in
immediately available funds, into the Carey Agri Account;

 

  9.1.2 immediately upon receipt of the Loan Note Consideration Amount, Carey
Agri shall deliver to Cayman 2 a duly executed transfer form in favour of Cayman
2, together with a certificate, in each case in respect of the Loan Notes;

 

  9.1.3 Carey Agri shall apply and subscribe for the D2 Shares and pay the D2
Shares Subscription Amount into the Cayman 2 Account; and

 

9



--------------------------------------------------------------------------------

  9.1.4 immediately upon receipt of the D2 Shares Subscription Amount, Cayman 2
will immediately register Carey Agri as the fully paid holder of the D2 Shares
and issue to Carey Agri a share certificate for the D2 Shares.

 

9.2 If the obligations of the Parties under Clause 9.1 are not complied with in
all respects on the First Completion Date, the non-defaulting Party may, without
prejudice to any other rights or remedies which it may have:

 

  9.2.1 defer those outstanding obligations due to be performed at the First
Completion Date pursuant to Clause 9.1 to a date not more than 20 Business Days
after that date, (in which case the provisions of this Clause 9.2 will apply to
completion as so deferred); or

 

  9.2.2 proceed to completion so far as is practicable; or

 

  9.2.3 waive all or any of the requirements of the other Party at its
discretion by means of a notice to that effect in writing served on the other;
or

 

  9.2.4 terminate this Agreement.

 

10 CEDC GUARANTEE

 

10.1 CEDC, as primary obligor, unconditionally and irrevocably guarantees, by
way of continuing guarantee to Cayman 5, the payment and performance by Carey
Agri, when due, of all amounts and obligations under this Agreement (the
“Guaranteed Obligations”). This guarantee shall remain in full force and effect
until all such amounts and obligations have been irrevocably paid and discharged
in full.

 

10.2 This guarantee shall be in addition to and independent of all other
security which Cayman 5 may hold from time to time in respect of the discharge
and performance by Carey Agri of the Guaranteed Obligations.

 

10.3 CEDC’s obligations under this Clause 10:

 

  10.3.1 constitute direct, primary and unconditional obligations to pay on
demand by Cayman 5 any sum which Carey Agri is liable to pay under this
Agreement and to perform on demand any obligation of Carey Agri under this
Agreement without requiring Cayman 5 first to take any steps against Carey Agri
or any other person; and

 

  10.3.2 shall not be affected by any matter or thing which but for this
provision might operate to affect or prejudice those obligations, including:

 

  (a) any time or indulgence granted to, or composition with, Carey Agri or any
other person; or

 

  (b) any amendment of this Agreement; or

 

  (c) the taking, variation, renewal or release of, or refusal or neglect to
perfect or enforce, any right, remedy or security against Carey Agri or any
other Person; or

 

10



--------------------------------------------------------------------------------

  (d) any legal limitation, disability or other circumstance relating to Carey
Agri or any unenforceability or invalidity of any obligation of Carey Agri under
this Agreement.

 

11 ASSIGNMENT

No Party shall assign or transfer or purport to assign or transfer any of its
rights or obligations under this Agreement without the prior consent of the
other Parties.

 

12 FURTHER ASSURANCE

At any time any Party shall do and execute, or procure to be done and executed,
all necessary acts, deeds, documents and things as may be reasonably requested
of it by any Party hereto to give effect to this Agreement.

 

13 VARIATION

Any variation of this Agreement must be in writing and signed by each Party or,
in the case of a body corporate, a duly authorised officer or representative of
such Party.

 

14 WAIVER

A delay in exercising, or failure to exercise, any right or remedy under this
Agreement does not constitute a waiver of such right or other rights or remedies
nor shall either operate so as to bar the exercise or enforcement thereof.

 

15 ENTIRE AGREEMENT

This Agreement constitutes the entire agreement between the Parties in
connection with the subject matter of this Agreement and supersedes any previous
agreements and it is agreed that no Party has entered into this Agreement in
reliance upon any representation warranty or undertaking which is not expressly
set out in this Agreement.

 

16 RIGHTS OF THIRD PARTIES

A person who is not a Party to this Agreement has no rights under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement.

 

17 GOVERNING LAW AND JURISDICTION

 

17.1 This Agreement and all matters (including, without limitation, any
contractual or non-contractual obligation) arising from or connected with it are
governed by, and will be construed in accordance with, English law.

 

17.2 The Parties irrevocably agree that, subject as provided below, the courts
of England shall have exclusive jurisdiction over any dispute or claim arising
out of or in connection with this Agreement or its subject matter or formation
(including non-contractual claims). Nothing in this Clause 17.2 shall limit the
right of the Parties to commence proceedings to seek equitable (or equivalent)
relief or to seek enforcement of a final non-appealable judgment of the courts
of England or in any court of an Approved Jurisdiction which has competent
jurisdiction, nor shall the commencement of such proceedings in any one or more
Approved Jurisdictions preclude the commencement of similar proceedings in any
other Approved Jurisdiction, whether concurrently or not, to the extent
permitted by the law of such other Approved Jurisdiction. No Party shall be
entitled to commence proceedings in any court in any jurisdiction other than
England or of an Approved Jurisdiction.

 

11



--------------------------------------------------------------------------------

18 AGENT FOR SERVICE

 

18.1 Each of Carey Agri and CEDC irrevocably authorises and appoints Law
Debenture Corporate Services Limited presently at Fifth Floor, 100 Wood Street,
London EC2V 7EX, United Kingdom as its agent for service of notices and/or
proceedings in relation to any matter arising out of or in connection with this
Agreement and service on such agent shall be deemed to be effective service on
Carey Agri or as the case may be CEDC.

 

18.2 Each of Cayman 2 and Cayman 5 irrevocably authorises and appoints Lion
Capital LLP whose registered address is at 21 Grosvenor Place, London SW1X 7HF,
United Kingdom as their agent for service of notices and/or proceedings in
relation to any matter arising out of or in connection with this Agreement and
service on such agent shall be deemed to be effective service on Cayman 2 or
Cayman 5, as the case may be.

 

19 COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered shall be an original, but all the counterparts together
shall constitute one and the same instrument. No counterpart shall be effective
until each Party has executed at least one counterpart.

 

12



--------------------------------------------------------------------------------

SCHEDULE 1

ARTICLES OF CAYMAN 2

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been duly executed on the date first
stated above by:

 

Executed by Stephen J. Horvath    )       CAREY AGRI INTERNATIONAL    )       -
POLAND SP. Z O.O.    )   

/s/ Stephen J. Horvath

   acting by Attorney-in-Fact    )    Authorised signatory    Executed by
Stephen J. Horvath    )       CENTRAL EUROPEAN    )       DISTRIBUTION
CORPORATION    )   

/s/ Stephen J. Horvath

   acting by Attorney-in-Fact    )    Authorised signatory    Executed by Rob
Jones    )       LION/RALLY CAYMAN 2    )   

/s/ Rob Jones

   acting by Director    )    Authorised signatory    Executed by Rob Jones    )
      LION/RALLY CAYMAN 5    )   

/s/ Rob Jones

   acting by Director    )    Authorised signatory   

 

14